Citation Nr: 0910029	
Decision Date: 03/18/09    Archive Date: 03/26/09

DOCKET NO.  07-03 189A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material has been received to reopen a 
claim of entitlement to service connection for left scrotal 
disorder with adductor tendonitis.

2.  Entitlement to service connection for residuals of an 
injection.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Fitch, Counsel




INTRODUCTION

The Veteran served on active duty from April 30, 1971 to June 
22, 1971.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in Waco, 
Texas, that denied the Veteran's claims.  In November 2005, 
the Veteran moved to Los Angeles, California, and requested 
that his claims file be transferred to the local regional 
office.

In May 2008, the Veteran testified at a hearing before the 
undersigned Veterans Law Judge at the local regional office.  
A transcript of that hearing is associated with the claims 
file.  At the hearing, the record was held open for 60 days 
in order that additional relevant medical evidence may be 
obtained.  Following the hearing, extensive records of the 
Veteran's treatment from the Dallas, Texas, VA Medical Center 
and the Long Beach, California, VA Medical Center were 
associated with the Veteran's claims file.  


REMAND

For the reasons set forth hereinbelow, the Veteran's claims 
must be remanded.  

In this case, the Board observes that following the RO's 
issuance of the January 2007 Statement of the Case and 
following the May 2008 hearing before the Board, additional 
medical evidence pertinent to the Veteran's claims was 
associated with the Veteran's claims file.  This evidence was 
not accompanied by a waiver of initial RO consideration.  

In order to determine whether the Veteran would like to waive 
initial RO consideration, VA sent the Veteran a letter dated 
in January 2009 requesting that the Veteran indicate whether 
he would like the RO or the Appeals Management Center to 
review the additional medical evidence first, or whether he 
would like to waive this right and have the Board consider 
this evidence in the first instance.  The Veteran signed the 
accompanying form and returned it to the Board the same 
month.  However, the Veteran failed to indicate his choice or 
waive initial RO consideration with respect to the evidence.  
In such a situation, the law requires that the RO initially 
consider the evidence, re-adjudicate the claim, and issue an 
appropriate supplemental statement of the case (SSOC).  
38 C.F.R. §§ 19.31, 19.37, 20.1304(c).  

Accordingly, the case is REMANDED to the RO for the following 
actions:

In light of the new medical evidence 
recently associated with the Veteran's 
claims file, the RO must again review the 
Veteran's claims in light of all the 
evidence of record.  Any other 
development deemed warranted should be 
undertaken.  If any determination remains 
adverse to the Veteran, he should be 
furnished with a Supplemental Statement 
of the Case and should be afforded a 
reasonable period of time within which to 
respond thereto.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The Veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  


____________________________________________
N. ROBIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


